UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 98-639



In Re: RICHARD LYNN STEARNS MILLER,

                                                       Petitioner.



     On Petition for Writ of Mandamus.    (CA-97-138-3-11-BC)




                            No. 98-7452



RICHARD LYNN STEARNS MILLER,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLIE CONDON, Attorney General of the State
of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Falcon B. Hawkins, Senior District
Judge. (CA-97-138-3-11-BC)
Submitted:   March 11, 1999               Decided:   March 30, 1999


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


No. 98-639 petition denied and No. 98-7452 dismissed by unpublished
per curiam opinion.


Richard Lynn Stearns Miller, Petitioner Pro Se.      Donald John
Zelenka, Chief Deputy Attorney General, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      In case no. 98-639, Richard Lynn Stearns Miller seeks a writ

of mandamus directing the Clerk of Court to complete service and to

waive proof of service because he is unable to make copies;

ordering the prisons’ wardens and correctional officers to turn

over to the Clerk of Court the legal materials, writing supplies,

and other implements of access to the courts that were confiscated

from Miller; and ordering the district court to fashion a remedy to

provide him adequate access to the courts, legal materials, sup-

plies, and mail.

      Mandamus is a drastic remedy, only to be granted in extra-

ordinary circumstances.       See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394

(1976)). The party seeking mandamus relief has the heavy burden of

showing that he has no other adequate avenues of relief and that

his   right   to   the   relief   sought    is   “clear   and   indisputable.”

Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989)

(quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384

(1953)); Beard, 811 F.2d at 826.           We find that Miller has not met

his burden of proving that mandamus is the proper remedy in this

situation.    Miller’s allegations of denial of access to courts may

be addressed in an action pursuant to 42 U.S.C.A. § 1983 (West

Supp. 1998).       To the extent Miller seeks mandamus relief to alter

the disposition of his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)


                                      3
petition, mandamus is not a substitute for appeal.       See In re

United Steelworkers of Am., 595 F.2d 958, 960 (4th Cir. 1979).

Accordingly, although we grant Miller’s application for leave to

proceed in forma pauperis, we deny his petition for a writ of

mandamus.

     In appeal no. 98-7452, Miller seeks to appeal from the dis-

trict court’s order dismissing his petition filed under § 2254.

Miller’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge recommended

that relief be denied and advised Miller that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Miller failed to object to the magistrate

judge’s recommendation.*

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally


     *
       Miller alleges that he prepared and delivered to prison
authorities his objections to the magistrate judge’s report and
recommendation and that the objections were confiscated by prison
officials or the district court never received them. This court is
not the appropriate forum in which to raise this claim. Under Fed.
R. Civ. P. 60(b), a party may move the district court for relief
from a final judgment or order based upon any reason justifying
relief.


                                4
Thomas v. Arn, 474 U.S. 140 (1985).     Miller has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny Miller’s motion to transfer this action, deny

his motion for a certificate of appealability, and dismiss appeal

no. 98-7452.

     We have granted Miller’s motions to file exhibits in this

court, but deny the motions to the extent that Miller wishes them

also filed in an action pending in district court.   We further deny

Miller’s motions for a stay to enforce a judgment, for seizure of

property and persons, for emergency relief in a writ of prohibi-

tion, for a writ of mandate, for summary reversal of the state

court conviction, for summary judgment in his pending § 1983

action, for an emergency writ of assistance to expedite the ap-

peals, for relief from judgment in banc, for court-ordered legal

supplies, and for a contempt order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                      No. 98-639 - PETITION DENIED

                                      No. 98-7452 - DISMISSED




                                5